 In the Matter Of BEGGS & COBB,INC. andINTERNATIONAL FUR ANDLEATHER WORKERS UNION OF THE UNITED STATES AND CANADA,LEATHER WORKERS DIVISION (CIO)In the Matter ofBEGGS&COBB,INC. AND JOHN J. RILEY COMPANYandUNITED LEATHER WORKERS INTERNATIONAL UNION, A. F. L.,Local122Cases Nos.1-R-2146 and 1-R-2149, respectivelySECOND SUPPLEMENTAL DECISIONORDERANDSECOND DIRECTION OF ELECTIONJune 7,1945On March 20 and 21, 1945, pursuant to the Decision and Direction ofElections issued herein on February 27, 1945 (60 N. L. R. B. 915),separate elections by secret ballot were conducted under the direction andsupervision of the Regional Director for the First Region (Boston, Massa-chusetts). Upon the conclusion of the elections, Tallies of Ballots were fur-nished the parties in accordance with the Board's Rules and Regulations.As a result of the election in Case No. 1-R-2149, United Leather Workers*International Union, Local 122, A. F. L., was certified as collective bargain-ing agent on April 12, 1945.The result of the election in Case No. 1-R-2146 was inconclusive, fourof the ballots cast having been challenged.' On March 23, 194, the RegionalDirector issued his,Report on Challenged Ballots and no exceptions were1The Tally of Ballot in that case disclosed the following:Approximate number of eligible voters420Valid votes counter-390Votes cast foi United Leather \Voi kei s Irate, nattonal. Union, Local 122, A I L192Votes cast for international For and Leather workers UnionoftheUnited States andCanada, Local No 22 (Leather Division), C. T O.195Votes cast against psiticupating Unions3Challenged ballots4Void ballots..262 N. L R. B., No 32.193 194DECISIONS OF NATIONAL LABOR RELATIONS BOARD -tiled thereto within the time provided therefor. On March 28, 1945, theA. F. L. filed a Protest and Request for New Election. On April 7, 1945, theRegional Director issued and duly served upon the parties a Report onObjections, and on April 14, 1945, the A. F. L. filed Exceptions thereto? OnMay 7, 1945, the Board issued its Supplemental Decision and Direction,directing that two of the challenged ballots be opened and counted and thatthe challenges to the remaining two be sustained. In its Supplemental Deci-sion and Direction the Board reserved ruling with respect to the A. F. L.'sobjections.On May 11, 1945, the Regional Director submitted a revised Tally ofBallots, copies of which were duly served upon the parties, and whichdiscloses the following inconclusiveresults:'Approximatenumber of eligiblevoters420Void ballots2Votes cast for United Leather WorkersInternationalUnion, A. F: L., LocalNo. 122 . ,193Votes castfor InternationalFur and Leather Workers Union of the UnitedStates andCanada, Local No. 22 (Leather Division), C. I. O.196Votes castagainstparticipating labor organizations3Valid votes counted392Unopened challenged ballots2One of the grounds upon which the A. F. L. bases its objections to the con-duct of the election is the assertion that on March 17, 1945, the Companynotified the Board's Regional Office at Boston, Massachusetts, by mail thateight persons whose names appeared on the eligibility list were no longerin the employ of the Company. The A. F. L. contends that these persons wereimproperly permitted to cast ballots because (1) they were not employeesof the Company at thetimeof the election, and (2) the Company, theC. 1. 0., and the Board's agents had knowledge of this fact, while the A. F. L.did not.In his Report on Objections, the Regional Director stated as follows :A check of the voting list shows that thesenames wereincluded inthe voting list. Prior to the election the Company wrote a letter to theBoard stating that the 8 men named above `either do not appear onany other pay period at all or have been employed very little up to thispay period and have not worked since.' This letter was shown to thetellers prior to the opening of the polls. Five of the 8 men were checkedoff the eligibility list as voting without challenge, 3 not having castballots. It is probable that if their names had been challenged theywould have been held ineligible as either irregular part-time employeesor asnon-employees.2Neither the Company nor the C. I. 0. filed objections to the election or exceptions to the RegionalDirector's Report on Objections.8The C I.O. has requested a run-off election. BEGGS & COBB, INC191)The Regional Director recommended that all the A. F. L.'s objections tothe election be overruled. In its Exceptions to the Regional Director'sReport on Objections, the A. F. L. reiterates its contention that the ineligi-bility of voters by reason of non-employment is a proper basis for objectionsto an election when such facts are made known to all parties to a proceeding,including Board agents, in advance of the balloting.From the uncontroverted statements in the Company's letter it seemsclear that the eight persons mentioned were not employees of the Companyat the time of the election, and that the five who cast ballots were, there-fore, ineligible to vote. Furthermore, all the parties, including the Unions'tellers, the Company's representatives, and the Board agents at the election.were aware of such ineligibility and should have challenged the ballots ofthese persons. Since the Board's agents had knowledge of the ineligibilityof the voters and failed to challenge their ballots, and since it appears thattheir votes affect the results of the election, we shall sustain the objectionsto the election to the extent that they are based on this ground.` Accord-ingly, we shall set the election aside and direct a new one.ORDER AND SECOND DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act, andpursuant to Article III, Sections 9 and 10, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyORDERED that the elections held on March 20 and 21, 1945, in Case No.l -R-2146, and the results thereof, be, and the same hereby are, vacated andset aside, and it is herebyDIRECTED that, as"part of the investigation to ascertain representativesfor the purposes of collective bargaining with Beggs & Cobb, Inc., Win-chester,Massachusetts (Case No. 1-R-2146), a-second election by secretballot shall be conducted as early as possible, but not later than thirty (30)days from the date of this Second Direction of Election, under the direc-tion and supervision of the Regional Director for the First Region, actingin this matter as agent for the National Labor Relations Board, and sub-ject to Article III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the unit heretofore found appropriate in Section IV of ourDecision and Direction of Elections, issued on February 27, 1945, who wereemployed during the pay-roll period immediately preceding the date of thisSecond Direction of Election, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarily laidoff, and including employees in the armed forces of the United States whot Cf.Matterof A I. Tower Company,60 N. LR. B 1414 In view of this determination wefind it unnecessary to pass upon the remaining objectionsof the A. F L. 196DECISIONS OF NATIONALLABOR RELATIONS BOARDpresent themselves in person at the polls, but excluding any who have sincequit or been discharged for cause and have not been rehired or reinstatedprior to the date of the second election, to determine whether they desireto he represented by International Fur and Leather Workers Union of theUnited States and Canada, Leather Workers Division, affiliated with theCongress of Industrial Organizations, or by United Leather Workers Inter-national Union, Local 122, affiliated with the Amercan Federation of Labor,for the purposes of collective bargaining, or by neither.